Citation Nr: 0915518	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for an immune disorder.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a sinus disorder.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for post-operative benign neck mass residuals 
including scars.  

5.  Entitlement to a compensable disability evaluation for 
the Veteran's acne vulgaris of the face, the neck, and the 
shoulders and right forearm nummular eczema.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1963 to September 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD); denied service 
connection for an immune disorder, a sinus disorder, and 
tumors; and denied an increased disability evaluation for the 
Veteran's acne vulgaris of the face, the neck, and the 
shoulders and right forearm nummular eczema.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for PTSD, an immune disorder, a sinus 
disorder, and post-operative benign neck mass residuals 
including scars, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for post-operative benign neck mass 
residuals including scars and an increased disability 
evaluation for the Veteran's acne vulgaris of the face, the 
neck, and the shoulders and right forearm nummular eczema are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In April 2004, the RO denied service connection for PTSD.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in April 2004.  The Veteran did not 
submit a notice of disagreement with the decision.  

2.  The documentation submitted since the April 2004 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  

3.  In January 2006, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for an immune disorder.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in January 2006.  The Veteran did 
not submit a notice of disagreement with the decision.  

4.  The documentation submitted since the January 2006 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  

5.  In April 2004, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a sinus disorder.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in April 2004.  The Veteran did not 
submit a notice of disagreement with the decision.  

6.  The documentation submitted since the April 2004 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision denying service 
connection for PTSD is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for PTSD has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2008).  

2.  The January 2006 RO determination that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for an immune disorder 
is final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for an 
immune disorder has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

3.  The April 2004 RO determination that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a sinus disorder is 
final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
sinus disorder has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claim of 
entitlement to service connection for PTSD, an immune 
disorder, and a sinus disorder, the Board observes that the 
RO issued VCAA notices to the Veteran in November 2006, 
February 2007, and July 2008 which informed him of the 
evidence needed to support his application to reopen a claim 
of entitlement to service connection, a claim of entitlement 
to service connection, and the assignment of a disability 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his applications.  The 
November 2006 and February 2007 VCAA notices were issued 
prior to the June 2007 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's applications.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a Veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  

A.  PTSD

1.  Prior RO Decision

In April 2004, the RO denied service connection for PTSD as 
the Veteran had not been diagnosed with the claimed disorder.  
In April 2004, the Veteran was informed in writing of the 
adverse decision and his appellate rights.  The Veteran did 
not submit a notice of disagreement (NOD) with the decision.  

The evidence upon which the RO formulated its April 2004 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to PTSD.  The 
Veteran's service personnel records indicate that he served 
in the Republic of Vietnam.  In his November 2003 claim for 
service connection, the Veteran advanced that he served in 
the Republic of Vietnam and "would like to claim PTSD."  
The report of a February 2004 VA examination for compensation 
purposes states that the Veteran reported that he had served 
with the Marine Corps in the Republic of Vietnam; been 
exposed to rocket attacks, explosions, and gunfire; and was 
aware that a fellow serviceman named T. R. had been killed in 
the aftermath of an enemy attack on the Marble Mountain 
helicopter base.  He denied having PTSD.  The Veteran was 
diagnosed with a not otherwise specified psychosis; cannabis 
dependence; and a schizotypal personality disorder.  The 
examiner opined that the Veteran "does not meet DSM-IV 
criteria for PTSD."  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 2004 rating decision 
denying service connection for PTSD consists of photocopies 
of VA examination and clinical documentation previously of 
record; VA examination and clinical documentation; and 
written statements from the Veteran.  In his December 2007 
Appeal to the Board (VA Form 9), the Veteran reported that he 
had served in the Republic of Vietnam and been stationed in 
Danang and at Marble Mountain.  He advanced that: he served 
in perimeter guard duty; rode "shotgun" on refueling 
trucks; looked for Viet Cong forces; and picked up bodies.  
The Veteran clarified that enemy forces had repeatedly 
attacked the Marble Mountain base and blew up 20 helicopters 
in 1965.  The additional VA clinical and examination 
documentation does not refer to PTSD and reflects ongoing 
treatment of his multiple physical and psychiatric 
disabilities.  

In reviewing the additional documentation submitted into the 
record since the April 2004 RO decision, the Board observes 
that it is essentially cumulative in nature.  The clinical 
documentation does not reflect diagnosis of or treatment for 
chronic PTSD.  The Veteran's written statements note his 
Vietnam War experiences, but do not advance that he has been 
diagnosed with PTSD secondary to such experiences.  The 
additional documentation does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim of 
entitlement to service connection for PTSD.  

B.  Immune Disorder

1.  Prior RO Decisions

In April 2004, the RO denied service connection for an immune 
disorder as the claimed disability was not manifested during 
active service or at any time thereafter.  In April 2004, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  The Veteran did not submit a NOD with 
the decision.  

The evidence upon which the RO formulated its April 2004 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to an immune 
disorder.  In his November 2003 claim for service connection, 
the Veteran advanced that he had "an immune disorder due to 
exposure to Agent Orange" which caused him "to be sick 
mentally & physically."  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection.  In January 2006, the RO 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for an immune disorder.  In January 2006, 
the Veteran was informed in writing of the adverse decision 
and his appellate rights.  The Veteran did not submit a NOD 
with the decision.  

No additional documentation was received in support of the 
Veteran's application to reopen his claim of entitlement to 
service connection for an immune disorder.  

2.  New and Material Evidence

The evidence submitted since the January 2006 RO 
determination that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for an immune disorder consists of 
photocopies of VA examination and clinical documentation 
previously of record; VA examination and clinical 
documentation; and written statements from the Veteran.  In 
his November 2006 application to reopen his claim of 
entitlement to service connection, the Veteran advanced that 
he felt that his immune system disorder was 
service-connected.  There remainder of the additional 
documentation does not address the Veteran's claimed immune 
disorder.  

In reviewing the additional documentation submitted into the 
record since the January 2006 RO decision, the Board observes 
that it is essentially cumulative in nature.  The clinical 
documentation does not reflect diagnosis of or treatment for 
a chronic immune disorder.  The additional documentation does 
not, either by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service 
connection for an immune disorder.  

C.  Sinus Disorder

1.  Prior RO Decisions

In April 1994, the RO denied service connection for a sinus 
disorder as the claimed disability was not manifested during 
active service or at any time thereafter.  In April 1994, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  The Veteran did not submit a NOD with 
the decision.  

The evidence upon which the RO formulated its April 1994 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to a sinus 
disorder.  VA X-ray studies of the sinuses dated in January 
1985 and March 1992 reflect that no sinus abnormalities were 
identified.  In his December 1993 claim for service 
connection, the Veteran advanced that he had "sinus 
problems."  

The Veteran subsequently sought to reopen his claim for 
service connection.  In April 2004, the RO determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
sinus disorder.  In April 2004, the Veteran was informed in 
writing of the adverse decision and his appellate rights.  
The Veteran did not submit a NOD with the decision.  

The additional documentation considered by the RO consisted 
of VA clinical and examination documentation and written 
statements from the Veteran.  An August 2002 VA treatment 
record states that the Veteran complained of right cheek 
discomfort which he believed might be related to his sinuses.  
The treating VA physician commented that he suspected that 
the Veteran had an abscessed tooth.  

2.  New and Material Evidence

The evidence submitted since the April 2004 RO determination 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for a sinus disorder consists of photocopies of VA 
examination and clinical documentation previously of record; 
VA examination and clinical documentation; and written 
statements from the Veteran.  

A December 1982 VA hospital summary relates that the Veteran 
presented a five year history of "nasal stuffiness and sinus 
problems."  The Veteran was diagnosed with nasal airway 
obstruction secondary to a deviated septum.  He underwent 
surgical correction of the obstruction.  No chronic sinus 
disorder or abnormalities were identified.  A July 1985 VA 
treatment record states that the Veteran was seen to rule out 
sinusitis.  No sinus abnormalities were identified.   A March 
2006 VA treatment record states that the Veteran presented a 
history of sinus congestion and headaches associated with 
exposure to smoke, exhaust, petrochemicals, and other 
irritants.  A sinus disorder was not diagnosed.  In his 
November 2006 application to reopen his claim of entitlement 
to service connection, the Veteran advanced that he felt that 
his sinus disorder was service-connected.  There remainder of 
the additional documentation does not address the Veteran's 
claimed immune disorder.  

In reviewing the additional documentation submitted into the 
record since the April 2004 RO determination, the Board 
observes that it is essentially cumulative in nature.  The 
clinical documentation does not reflect diagnosis of or 
treatment for a sinus disorder.  The additional documentation 
does not, either by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service 
connection for a sinus disorder.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD is denied.  

The Veteran's application to reopen his claim of entitlement 
to service connection for an immune disorder is denied.  

The Veteran's application to reopen his claim of entitlement 
to service connection for a sinus disorder is denied.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has 


held that the VA must notify a veteran of the evidence and 
information that is necessary to both reopen his claim and to 
establish his entitlement to the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  In 
the instant appeal, the Veteran was not informed of the 
specific evidence necessary to reopen his claim of service 
connection for post-operative benign neck mass residuals 
including scars.  

On October 23, 2008, the Secretary of the VA amended the 
portions of the rating schedule applicable to skin 
disabilities including acne.  The Board observes that the 
evaluation of the Veteran's acne vulgaris of the face, the 
neck, and the shoulders and right forearm nummular eczema has 
not been reviewed by the RO under the amended regulation and 
he has not been informed of the amended regulations.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) and the Court's 
holdings in Kent v. Nicholson, 20 
Vet.App. 1 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are fully 
met.  

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claim of entitlement to service 
connection for post-operative benign neck 
mass residuals including scars and his 
entitlement to an increased evaluation 
for his acne vulgaris of the face, the 
neck, and the shoulders and right forearm 
nummular eczema with express 
consideration of 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2008 as amended).  
If the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
applications and claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


